OFFICE    OF THE    ATTORNEY     GENERAL   OF   TEXAS

                              AUSTIN




Bonorablr George Ii. Sheppard
canptroller of Publle boaount8
Austin, Toxa8




oonflnod   to   that   quwJt%o&

        Arbiol. XVI, 300t1on  66, Con8tltutlon of Tams, pro-
hlbib8 tha aooouxbtlla6Offl8OP8 of ttctll stat0 from drawing or
paying a warrant upon th4 Tr4arury ia “favw   of w    prrscnr
ior salary or ocnupsn6atlon98 an peent, otflaar “fL;ph~ix$O
wha hold6 at the 08m4 time &uy oth4r offioo w pa     .
honor, trust or profit under this StGe or t;he lhrited State6
. . . . I   Bnphamllir mipplhd).




        trndw Artiala 44lS (80 tbi *ot tat a vetsran  reoeLv*r
husQ fraa tha state w Pod   wd Qevwment,  a8 provided ln $2~